Reasons for Allowance
Claims 1, 4-12 and 14-21 have been found allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “wherein the grinding aid aggregates have a total cross-sectional area (AGAA), wherein the abrasive particles have a total cross-sectional area (AARR), and wherein the ratio of AARR/AGAA ranges from 1 to 1000.”
WO 95/20469 A1 to 3M (hereinafter “3M”) teaches the erodible agglomerates have a size ranging from about 0.5 micrometer to about 500 micrometers (page 4, ll. 1-7; page 9, ll. 28-31; page 15, ll. 31-37; FIGS. 1 and 8; the erodible agglomerates of 3M are equivalent to Applicant’s claim term “a plurality of grinding aid aggregates”).  However, 3M does not teach or suggest either the length or width of the erodible agglomerates.  And, while a fiber or a wire exhibits and possesses a perfect circular cross-section allowing one to calculate a cross-sectional area using a radius, an erodible agglomerate does not exhibit and possess a perfectly shaped cross-section permitting one to calculate a cross-sectional area using only a single dimension.  For this reason, there is no obvious reason to modify the teachings of 3M and teach “wherein the grinding aid aggregates have a total cross-sectional area (AGAA), wherein the abrasive particles have a total cross-sectional area (AARR), and wherein the ratio of AARR/AGAA ranges from 1 to 1000” according to Applicant’s independent claim 1.
United States Patent No. 5,562,745 to Gagliardi et al. (hereinafter "Gagliardi") teaches, if not at least suggests, the average size of the erodible agglomerates is generally from 0.05 micrometer to 3750 micrometers (col. 8, ll. 21-28, 30-33, 45-47; col. 9, ll. 22-24; the erodible agglomerates of Gagliardi are equivalent to Applicant's claim term "a plurality of grinding aid GAA), wherein the abrasive particles have a total cross-sectional area (AARR), and wherein the ratio of AARR/AGAA ranges from 1 to 1000” according to Applicant’s independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731